            Case 1:18-cv-10317-JMF Document 7 Filed 11/07/18 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SAM COSTANZA,                                                          :
                                                                       :
                                    Plaintiff,                         :     18-CV-10317 (JMF)
                                                                       :
                  -v-                                                  :   MEDIATION REFERRAL
                                                                       :         ORDER
BREAKING NEWS NETWORK, INC.,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        It is hereby ORDERED that this case, involving claims under the Copyright Act, 17
U.S.C. § 101 et seq., is referred for mediation to the Court-annexed Mediation Program. The
parties are hereby notified that Local Rule 83.9 shall govern the mediation and are directed to
participate in the mediation in good faith. The mediation should take place prior to the Initial
Pretrial Conference, which is currently scheduled (by separate Order to be entered today)
for February 14, 2019. The mediation will have no effect upon any scheduling Order issued by
this Court without leave of this Court. The Court specifically requests a mediator with expertise
in copyright matters be assigned.

         To facilitate prompt mediation, Plaintiff is hereby ORDERED to file proof of service no
more than three days after service has been effected. Plaintiff is further ORDERED to produce
to Defendant, by the earlier of 14 days after service of process or three business days in
advance of any mediation session, (1) copies of records sufficient to show the royalty paid the
last three times the picture at issue in this case was licensed and (2) the number of times the
picture was licensed in the last five years.

SO ORDERED.

Dated: November 7, 2018                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
